Citation Nr: 0209678	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-48 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to disability evaluations in excess of 10 percent 
under Diagnostic Code 7804 and in excess of 10 percent under 
Diagnostic Code 5284 for the service-connected residuals of 
an abscess of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the RO 
which denied entitlement to a disability evaluation in excess 
of 10 percent for residuals of an abscess of the left foot.   

The veteran testified at a hearing at the RO before a Hearing 
Officer in February 1997.  

The Board remanded the case to the RO for additional 
development of the record in December 1999.  

In a July 2001 rating decision, the RO assigned a separate 10 
percent evaluation, effective June 14, 1996, to plantar 
fasciitis as a residual of an abscess of the left foot under 
Diagnostic Code 5284.  


FINDING OF FACT

The service-connected residuals of the abscess of the left 
foot are manifested by tenderness and pain in the region of 
the site of the scar, plantar fasciitis, and swelling of the 
left foot with functional impairment due to pain.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a scar as a residual of an abscess of the left 
foot have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for plantar fasciitis, pain and swelling as residuals 
of an abscess of the left foot have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.59, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for the residuals of 
an abscess of the left foot, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in 1996, 
1998, and 2000 to determine the nature and extent of his left 
foot disorder.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  The RO notified the veteran of the evidence needed to 
substantiate his claim.  In letters dated in January and 
March 2000, the RO notified the veteran of what evidence the 
veteran needed to submit and what evidence the VA would try 
to obtain.  The RO also offered to assist the veteran in 
obtaining any relevant evidence.  In a January 2000 letter, 
the RO requested the veteran to identify all of the health 
care providers who have treated him for the left foot 
disorder.  The veteran was given an opportunity to testify at 
a hearing before the RO in February 1997 and his 
representative has been given the opportunity to submit 
written argument.  

The RO obtained pertinent VA treatment records and attempted 
to obtain the treatment records identified by the veteran.  
Treatment records from M. Hospital were obtained.  The Board 
notes that the RO attempted to obtain pertinent medical 
records from Dr. B.  In correspondence dated in February 
2002, the RO notified the veteran of the deficiency in 
obtaining these records and requested the veteran's 
assistance.  The RO informed the veteran that if the records 
were not received within 30 days, the claim would be 
considered on the basis of the evidence of record.  The 
veteran did not submit the records, and the records were not 
forthcoming from the physician's office.  In a February 2000 
VA Form 21-4142, the veteran indicated that he was unable to 
obtain the treatment records from Dr. B. and from M. Hospital 
due to unpaid medical bills.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Evaluation of the Service-Connected Residuals
of the Abscess of the Left Foot

A.  Factual Background

A careful review of service medical records shows that the 
veteran developed pain and swelling in the sole of his left 
foot while on active duty in Vietnam in May 1969.  He was 
found to have an abscess of the left foot with surrounding 
cellulitis.  The veteran was hospitalized, and the abscess 
was incised and drained.  Antibiotic therapy was initiated.

A report of VA examination in November 1969 shows slight 
generalized swelling of the left foot with some tenderness, 
but no inflammatory signs like heat or redness; there was a 
healed scar.  The examiner noted no interference with 
function.  

In a December 1969 rating decision, the RO granted service 
connection for a scar of the left heel, residual abscess of 
left foot, and assigned a zero percent rating under 
Diagnostic Code 7805, effective in August 1969.

A report of VA examination in October 1971 shows tenderness 
upon palpation of the scar and the immediate surrounding soft 
tissue.

In a November 1971 rating decision, the RO assigned an 
increased evaluation for the service-connected painful scar 
of the left heel, residual abscess of left foot, from zero 
percent to 10 percent under Diagnostic Code 7804 effective in 
September 1971.

At a VA examination in July 1996, the veteran walked with a 
cane.  He reported recurrent heel pain.  X-rays of the heel 
showed no bony abnormalities.  There was a 1.5 centimeter 
linear scar medially of the left heel skin.  There was full 
range of motion of the ankle and there was no squeeze 
tenderness or swelling of the heel.  The diagnosis was 
subjective residuals of left heel laceration.

Testimony of the veteran at a hearing before an RO hearing 
officer in February 1997 was to the effect that his left foot 
would swell, particularly during inclement weather.

The veteran underwent a VA examination in March 1998.  He 
reported that, since his hospitalization in service, his foot 
had never been quite right.  Presently, it was quite painful 
for him to walk, and he required a cane.  The veteran 
reported using medication a few times a week to control his 
discomfort.  He had been given shoe inserts, which did not 
prove useful.

Upon examination, the scar was about 2 inches in length; it 
was well healed but exquisitely tender.  The area underneath 
the skin was slightly indurated when compared to the right 
heel.  The veteran described pain and swelling radiating at 
times throughout the sole of his foot.  There did not appear 
to be any signs of active inflammation.  The diagnosis was 
neuropathic pain of left heel; and scar, well healed at this 
time.

At a VA examination in September 2000, the veteran reported 
having episodes of worsening and exacerbation, and that his 
foot tended to swell.  He complained of chronic foot pain, 
worse with walking and exertion when episodes occurred.

Upon examination, the left foot showed normal pronation.  
There was a well-healed scar about 1.5 inches long present on 
the medial aspect of the heel; it was non-tender at this 
time.  There was no evidence of tenderness around the scar, 
but there was tenderness in the region of the foot suggestive 
of medial plantar fasciitis.  There was neither evidence of 
any edema, nor clinical evidence of any bursitis.  Range of 
motion of the ankle joint was normal.  

The diagnosis was residuals of a left heel ulcer including 
pain in the region of the site, swelling of the feet, and 
evidence of plantar fasciitis.  The examiner noted that these 
were residuals of the abscess of the left foot other than 
that of the heel scar; and that these residuals were directly 
connected to the abscess, secondary to chronic change in the 
position of the foot and chronic strain on the plantar 
fascia.  The examiner commented that the impairment of the 
foot was minimal, in that the veteran was able to walk on it, 
although it did cause him to have pain.  The examiner added 
that the left heel scar did not result in any impairment of 
the foot, but that the impairment of the foot was a result of 
the fasciitis.  It was noted that the claims folder was 
reviewed.  

In a July 2001 rating decision, the RO continued the 10 
percent rating under Diagnostic Code 7804 for a tender and 
painful scar, and assigned an evaluation of 10 percent under 
Diagnostic Code 5284 for plantar fasciitis of the left foot, 
effective from June 1996.

B.  Pertinent Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that a rating for scars is based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001).

Diagnostic Code 5284 pertains to "other" foot injuries.  
Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).

As a preliminary matter, the Board notes that the evaluation 
of the same disability or the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

It is possible, however, for a veteran to have separate and 
distinct manifestations from the same injury, permitting the 
assignment of two different ratings.  See Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  The critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

C.  Legal Analysis

The RO assigned a 10 percent disability evaluation to the 
scar as a residual of the abscess of the left foot under 
Diagnostic Code 7804, scars, superficial, tender, and painful 
on objective demonstration.  

The Board acknowledges that the veteran's 10 percent rating 
for the scar has been in effect since September 1971 and it 
is a protected rating.  See 38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951 (2001).  The provisions of 38 C.F.R. § 
3.951 indicate that a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the VA will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  
The 20-year period will be computed from the effective date 
of the evaluation to the effective date of reduction of 
evaluation.  See 38 C.F.R. § 3.951.  The Board points out 
that the provisions of 38 C.F.R. § 3.951(b) prohibit the 
Board from reducing the protected rating. 

The Board notes that a 10 percent evaluation is the highest 
scheduler evaluation available under Diagnostic Code 7804.

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, other scars, which 
evaluates scars based upon limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
the present case, the medical evidence shows that the scar of 
the left foot does not cause additional limitation of 
function of the left foot.  The September 2000 VA examination 
report indicates that the examiner stated that the left heel 
scar did not result in any impairment of the foot but that 
the impairment of the foot was due to the plantar fasciitis.  
Thus, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted for the left heel scar as a 
residual of an abscess of the left foot under Diagnostic Code 
7805.  

Review of the record shows that in July 2001, the RO assigned 
a separate 10 percent evaluation to the residuals of an 
abscess of the left foot under Diagnostic Code 5284, other 
foot injuries, effective June 14, 1996.  The evidence of 
record shows that the service-connected residuals of the left 
foot manifested by pain, swelling, and plantar fasciitis.  
The examiner who performed the September 2000 VA examination 
stated that the residuals of the left heel ulcer included 
pain, swelling and evidence of plantar fasciitis and that 
these residuals were not due to the left heel scar, but due 
to the abscess.  The Board notes that symptoms of swelling 
and plantar fasciitis are not contemplated in the Diagnostic 
Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Thus, the Board agrees with the RO's evaluation that the 
symptomatology of the veteran's scar is distinct and separate 
from the veteran's left foot impairment, and allows for a 
separate rating under Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
A 40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for the plantar fasciitis as a residual of an 
abscess of the left foot under the provisions of Diagnostic 
Code 5284.  The medical evidence of record indicates that the 
service-connected residuals of an abscess of the left foot 
cause minimal foot impairment.  The September 2000 VA 
examination report indicates that the residuals of the left 
heel ulcer included pain in the region of the site, swelling 
of the feet, and evidence of plantar fasciitis.  The examiner 
concluded that the residuals of the abscess of the left foot 
caused minimal impairment.  The veteran was able to walk on 
his left foot, although it did cause pain.  The veteran 
reported that the chronic foot pain was worse with walking 
and exertion.  

Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's testimony to the 
effect that he had functional impairment from pain that 
interfered with his ability to walk and to stand for 
prolonged periods.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Accordingly, the Board finds that based upon the findings of 
minimal impairment with functional impairment due to pain, 
the veteran is entitled to at least the minimum compensable 
evaluation under Diagnostic Code 5284.

The evidence does not show moderately severe or severe 
residuals to warrant a rating in excess of 10 percent.  
Limitation of motion or other symptoms that produce severe 
impairment are not found.  The VA examinations show that the 
veteran had full range of motion of the ankle.  The medical 
evidence shows that the veteran was able to use his left 
foot; actual loss of use of the foot is not demonstrated.  

The medical evidence of record, which has been reported in 
detail above, demonstrates that the veteran's plantar 
fasciitis as a residuals of an abscess of the left foot is 
principally manifested by minimal impairment with pain with 
walking or exertion which warrants a compensable evaluation.  
There is no medical evidence of moderately severe or severe 
impairment of the left foot.  Therefore, a disability 
evaluation in excess of 10 percent under Diagnostic Code 5284 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected scar as a residual 
of the abscess of the left foot under Diagnostic Code 7804 
and a disability evaluation in excess of 10 percent is not 
warranted for the service-connected plantar fasciitis as a 
residual of an abscess of the left foot, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation and 
the claim is denied.

III.  Entitlement to an extraschedular evaluation for the 
service-connected residuals of an abscess of the left foot.

The Board notes there is additionally a lack of evidence 
regarding an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  In this regard, there is no evidence that the 
service-connected residuals of an abscess of the left foot 
present unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected left foot 
disability is manifested by a left heel scar and by pain, 
swelling and plantar fasciitis.  The veteran's left heel scar 
is rated as 10 percent disabling under Diagnostic Code 7804.  
The residuals of the abscess of the left heel manifested by 
pain, swelling and plantar fasciitis are rated as 10 percent 
disabling under Diagnostic Code 5284.  The Board finds that 
the veteran's symptoms are consistent with the criteria in 
the Rating Schedule and the disability picture is not unusual 
or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no indication that the veteran has been hospitalized 
frequently for the left foot disability.  The record shows 
that the veteran was hospitalized in 1999 for three days for 
evaluation of left ankle swelling.  The veteran was evaluated 
for vascular disease.  There is no evidence of a 
hospitalization since 1999 for a left foot disability.

Likewise, there is no evidence indicating that the veteran 
has had marked interference with employment so as to render 
impractical the application of the regular schedular 
standards for a foot disability.  The Board stresses that 
38 C.F.R. § 3.321(b)(1) requites marked interference with 
employment, not simply interference.  The records shows that 
the veteran had been working part-time at the Post Office and 
his position was primarily sedentary.  The evidence shows 
that in 2000, the veteran retired due to a disability.  The 
veteran asserts that the disability retirement was due, in 
part, to the service-connected left foot disability.  
However, the medical evidence shows that the residuals of an 
abscess of the left foot causes only minimal impairment and 
as discussed above, the Board finds that when the veteran 
experiences pain with walking or exertion, such impairment is 
moderate.  The currently assigned 10 percent disability 
evaluation under Diagnostic Code 7804 and 10 percent 
evaluation under Diagnostic Code 5284 are an acknowledgment 
on the part of VA that interference with employment exists.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the residuals of an abscess of the left 
foot.    


ORDER

The claim for a disability evaluation in excess of 10 percent 
under Diagnostic Code 7804 for the scar as a residual of an 
abscess of the left foot and in excess of 10 percent under 
Diagnostic Code 5284 for plantar faciitis as a residual of an 
abscess of the left foot is denied.



		
	Carolyn L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

